George L




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 21, 2014

                                   No. 04-12-00755-CV

  Roger L. GRAHAM, John B. Graham, John Regmund, Glenn Regmund, Wilma Regmund,
 Raellen Regmund Mattingly, Rayanne Regmund Chesser, Albert O. Menn, and Irene C. Menn,
                                      Appellants

                                              v.

  George L. PROCHASKA, Jr., Patricia Prochaska Holland, Jeanette Prochaska Mazza, Dawn
       Prochaska Snyder, Frederick James Prochaska, II and Rebecca Prochaska Willis,
                                        Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 12-02-00023-CVK
                        Honorable Donna S. Rayes, Judge Presiding

                        CORRECTED ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

        On February 14, 2014, appellants filed a motion for en banc reconsideration of this
appeal. The court denies the motion.

                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2014.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court